DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous arguments regarding 35 USC 112(f) have been fully considered, but the “periphery monitoring unit for performing” still meets the three-prong test.  Therefore, the previous 35 USC 112(f) claim interpretation on periphery monitoring unit is maintained and the previous 35 USC 112(f) claim interpretation is withdrawn for control unit in light of the claim amendments.  
The previous 35 USC 112(b) rejections are withdrawn in light of the present claim amendments.
Regarding the 35 USC 103 rejection, as similarly discussed in the previous office action, Aoki discloses to not suppress the lateral control in a case in which each of detection levels of both the lateral side and the rear side has reached a predetermined level (see at least abstract, [0076]: When it is determined that the cancellation conditions have not been satisfied (S26: NO), the ECU 10 ends the current process. Then, the ECU 10 repeats the process from S20 again). Aoki discloses cancellation conditions can include when another vehicle that approaches the vehicle in a predetermined distance range is detected on the basis of the surrounding environment recognized by the surrounding environment recognition unit and further discloses cameras provided on the rear surface and the side surface of the vehicle (see at least [0023]-[0027], [0052], [0076]).  Applicants argue that “claim 1 is amended such that the situation where a sensor such as a camera is insufficient or defective is addressed in that each of the detection levels include a detectable distance or a detectable range”; however, the claims do not recite “a camera is insufficient or defective” in the claims. 
Applicant’s remaining arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the remaining arguments. Accordingly, a 35 USC 103 rejection is maintained. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: peripheral monitoring unit for performing periphery monitoring in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a detectable distance or the detectable range".  There is insufficient antecedent basis for “the detectable range” in the claim.
Claim 5 recites the limitation "the predetermined levels".  There is insufficient antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170225685 (“Aoki”) in view of US 20190077411 (“Oishi”).
As per claim 1, Aoki discloses a vehicle control apparatus for controlling a vehicle, comprising: 
a periphery monitoring unit for performing periphery monitoring of the vehicle, the periphery monitoring unit detecting a target within a detectable distance or the detectable range (see at least abstract, [0023]-[0027]: camera is provided, for example, on the rear side of the front glass of the vehicle and captures a view in front of the vehicle. The cameras may be provided on the rear surface and the side surface of the vehicle. The camera transmits information about the captured image of the surroundings of the vehicle to the ECU 10, [0052]); and 
a vehicle control unit for performing travel control including steering control based on an output from the periphery monitoring unit (see at least abstract, [0032]: steering actuator controls the driving of an assist motor that controls steering torque in an electric power steering system in response to a control signal from the ECU 10), 
the periphery monitoring unit can detect a target on each of a lateral side and a rear side of the vehicle (see at least abstract, [0023]: camera is provided, for example, on the rear side of the front glass of the vehicle and captures a view in front of the vehicle. The cameras may be provided on the rear surface and the side surface of the vehicle. The camera transmits information about the captured image of the surroundings of the vehicle to the ECU 10), and 
the vehicle control unit comprises at least one processor and at least one memory that stores at least one program, the at least one program causes the vehicle control unit, when executed by the at least one processor, to not suppress the lateral control in a case in which each of detection levels of both the lateral side and the rear side has reached a predetermined level (see at least abstract, [0076]: When it is determined that the cancellation conditions have not been satisfied (S26: NO), the ECU 10 ends the current process. Then, the ECU 10 repeats the process from S20 again), and 
suppress the lateral control, which is accompanied by the steering control, in a case in which the detection level of at least one of the lateral side and the rear side has not reached the predetermined level (see at least abstract, [0072]: When another vehicle that approaches the vehicle in a predetermined distance range is detected on the basis of the surrounding environment recognized by the surrounding environment recognition unit 12, the lane change control unit 14 determines that the cancellation conditions have been satisfied), and 
wherein the lateral control includes a driver lane change in which the vehicle control unit performs the travel control including the steering control based on a request from a driver, and a system lane change in which the vehicle control unit performs the travel control including the steering control based on a request from the vehicle control unit (see at least abstract, [0074]: ECU 10 switches the vehicle, for which the lane change control has been cancelled, to the manual driving mode. In this case, the turning signal control unit 15 maintains the turning signal close to the adjacent lane in the on state), and 
in a case in which the detection level of both the lateral side and the rear side of the periphery monitoring unit is not less than the predetermined level, the system lane change and the driver lane change are not suppressed (see at least abstract, [0072]: When another vehicle that approaches the vehicle in a predetermined distance range is detected on the basis of the surrounding environment recognized by the surrounding environment recognition unit 12, the lane change control unit 14 determines that the cancellation conditions have been satisfied, [0074]: ECU 10 switches the vehicle, for which the lane change control has been cancelled, to the manual driving mode. In this case, the turning signal control unit 15 maintains the turning signal close to the adjacent lane in the on state), and 
in a case in which the detection level of both the lateral side and the rear side of the periphery monitoring unit is lower than the predetermined detection level, the system lane change is suppressed, but the driver lane change is not suppressed (see at least abstract, [0072]: When another vehicle that approaches the vehicle in a predetermined distance range is detected on the basis of the surrounding environment recognized by the surrounding environment recognition unit 12, the lane change control unit 14 determines that the cancellation conditions have been satisfied, [0074]: ECU 10 switches the vehicle, for which the lane change control has been cancelled, to the manual driving mode. In this case, the turning signal control unit 15 maintains the turning signal close to the adjacent lane in the on state).
Aoki does not explicitly disclose detection levels; each of the detection levels including the detectable distance or the detectable range.
However, Oishi teaches not suppress the lateral control in a case in which each of detection levels of both the sensors has reached a predetermined level, each of the detection levels including the detectable distance or the detectable range, (see at least abstract, [0019], [0034]: sensor determination unit 34 determines that the camera 10 is abnormal if image data acquired from the camera 10 do not change frame by frame. The sensor determination unit 34 also determines that the camera 10 or the millimeter-wave radar 12 is abnormal if the level of a signal input from the camera 10 or the millimeter-wave radar 12 is constant and does not change, or if the level of a signal exceeds the normal range, for example, Fig. 3 (S406): Sensor abnormal?).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Aoki by incorporating the teachings of Oishi in order for the safety of vehicle traveling if at least one of the surrounding detection sensors is abnormal.

As per claim 2, Aoki discloses wherein the lateral control includes steering control performed within a lane on which the self-vehicle is traveling, a lane change, and a course change at an intersection (see at least abstract: lane change control, [0032]: steering actuator controls the driving of an assist motor that controls steering torque in an electric power steering system in response to a control signal from the ECU 10). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Oishi, further in view of JP 2017151041A (“Higuchi”).
As per claim 3, Aoki discloses wherein the periphery monitoring unit can detect a target on a front side, the rear side, and the lateral side of the vehicle (see at least abstract, [0023]). 
Aoki does not explicitly disclose modes of one of automated driving and driving support includes a first mode and a second mode which has one of a higher automation rate and the higher number of reduced tasks requested to the driver than the first mode, wherein in a case in which the detection level of at least one of the lateral side and the rear side does not reach the predetermined level, the second mode is suppressed without suppressing the first mode, and in a case in which the detection level of the front side does not reach the predetermined level, the first mode and the second mode are suppressed. 
However, Higuchi teaches modes of one of automated driving and driving support includes a first mode and a second mode which has one of a higher automation rate and the higher number of reduced tasks requested to the driver than the first mode, wherein in a case in which the detection level of at least one of the lateral side and the rear side does not reach the predetermined level, the second mode is suppressed without suppressing the first mode, and in a case in which the detection level of the front side does not reach the predetermined level, the first mode and the second mode are suppressed (see at least abstract, [0030]-[0038]: level of automation of driving operation (hereinafter, automated level) to a plurality of levels, [0046]-[0047], [0074]-[0075]: if it is determined that the own vehicle has entered a road whose automatic driving traffic volume is less than the threshold value (YES in S1), the process proceeds to step S2; In step S2, the automatic driving function unit 104 lowers the automation level of the automatic operation of the own vehicle. Therefore, this automatic driving function unit 104 corresponds to the level changing unit of the claims. In the example of FIG. 7, it is assumed that the automation level is lowered from the automation level 4 to the automation level 3. As a result, the driver of the own vehicle shifts from a state where it is not necessary to perform a driving operation even in an emergency, to a state where it is necessary to perform a driving operation in an emergency). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Aoki by incorporating modes of one of automated driving and driving support includes a first mode and a second mode which has one of a higher automation rate and the higher number of reduced tasks requested to the driver than the first mode, wherein in a case in which the detection level of at least one of the lateral side and the rear side does not reach the predetermined level, the second mode is suppressed without suppressing the first mode, and in a case in which the detection level of the front side does not reach the predetermined level, the first mode and the second mode are suppressed as taught by Higuchi in order for the driver of the own vehicle shifts from a state where it is not necessary to perform a driving operation even in an emergency to a state where it is necessary to perform a driving operation in an emergency.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Oishi, further in view of FR 3049560 (“Groult”).
As per claim 4, Aoki teaches wherein the lateral side includes one of a left side and a right side (see at least abstract, [0023]-[0025]). 
Aoki does not explicitly disclose in a case in which the detection level of one of the left side and the right side has not reached the predetermined level and the detection level of the rear side has reached the predetermined level, the lateral control to be performed on the side in which the detection level has not reached the predetermined level is suppressed. 
However, Groult teaches wherein the lateral side includes one of a left side and a right side, and in a case in which the detection level of one of the left side and the right side has not reached the predetermined level and the detection level of the rear side has reached the predetermined level, the lateral control to be performed on the side in which the detection level has not reached the predetermined level is suppressed (see at least abstract, Fig. 3: assistance system comprises means capable of monitoring zones on the side, front and / or rear of the vehicle 2 (typically cameras, radars). and / or lidars embedded on the vehicle 2, generally represented by the reference 9 in FIG. 3; a set 9 of sensors (cameras, radars, lidars ...) allowing the monitoring of different zones in the environment close to the motor vehicle 2, such as the safety zone Ai, and the A2 or A3 front surveillance zones described above, for the purpose of detecting the presence of one or more third-party vehicles; assuming of course that no third vehicle has been detected in the safety zone Al, which would prohibit in this case any change of lane maneuver; If at least one TTC duration estimated for a third vehicle detected in any of the rear surveillance zones A2 or before A3 is substantially equal to the threshold value corresponding to the surveillance zone considered (TTCth re for Surveillance Zone A2 and TTCth fr for the Surveillance Zone A3), then we find ourselves in a situation in which the lane change maneuver should last as short as possible; first surveillance zone shown in FIG. 2, at the height of the motor vehicle 2, forms a zone Ai called the security zone which makes it possible to prevent any automatic change of lane when a third vehicle is detected as being present in this zone; claim 5: at the front or rear of said safety zone (Ai), comprising a preliminary step of receiving a detection information of a third vehicle (3 '; 10) present in said at least one a surveillance zone (A2, A3), for determining the relative position and speed of said motor vehicle (2) and of the detected third-party vehicle, for estimating a duration TTC corresponding to a time that would run to a collision between said motor vehicle (2) and the detected third vehicle, and comparing the estimated TTC duration to a threshold value, and in that the lane change is prohibited if the estimated TTC duration is less than said threshold value.).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Aoki by incorporating wherein the lateral side includes one of a left side and a right side, and in a case in which the detection level of one of the left side and the right side has not reached the predetermined level and the detection level of the rear side has reached the predetermined level, the lateral control to be performed on the side in which the detection level has not reached the predetermined level is suppressed as taught by Groult in order to improve a feeling of safety for the driver.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Oishi, further in view of US 20190084563 (“Sogabe”).

As per claim 5, Aoki does not explicitly disclose wherein, the peripheral monitoring unit includes a plurality of types of periphery monitors, and a driving support mode among the plurality of driving support modes is not performed wherein the driving support mode is determined according to a combination of the periphery monitors that have sensitivities which do not reach the predetermined levels, respectively. 
However, Oishi teaches wherein, the peripheral monitoring unit includes a plurality of types of periphery monitors, wherein a driving support mode is not performed wherein the driving support mode is determined according to a combination of the periphery monitors that have sensitivities which do not reach the predetermined levels, respectively (see at least abstract, [0019], [0034]: sensor determination unit 34 determines that the camera 10 is abnormal if image data acquired from the camera 10 do not change frame by frame. The sensor determination unit 34 also determines that the camera 10 or the millimeter-wave radar 12 is abnormal if the level of a signal input from the camera 10 or the millimeter-wave radar 12 is constant and does not change, or if the level of a signal exceeds the normal range, for example, Fig. 3).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Aoki by incorporating the teachings of Oishi in order for the safety of vehicle traveling if at least one of the surrounding detection sensors is abnormal.
However, Sogabe teaches a driving support mode among the plurality of driving support modes (see at least abstract, [0063]: an ACC (Adaptive Cruise Control) function adjusts a driving force and a braking force and thereby controls a travel speed of the subject vehicle so as to maintain a targeted inter-vehicular distance in relation to a leading vehicle. An LKA (Lane Keeping Assist) function generates a steering force in the direction to prevent approach to a lane line and thereby allows vehicle HV to travel while maintaining a traveling lane. An LCA (Lane Change Assist) function allows vehicle HV to automatically move to the adjacent lane. An AEB (Autonomous Emergency Braking) function generates a braking force based on the forward sensing information and thereby forcibly decelerates the subject vehicle., [0069], [0079]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Aoki by incorporating the teachings of Sogabe in order to provide travel assistance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668